DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 2017/0295657) in view of Beall et al. (US 2016/0102010).
Gross et al. discloses a glass-based article having a first and second surface that define a thickness.  See the abstract.  The glass-based article is defined to include a glass ceramic and may be a lithium aluminosilicate.  See paragraphs [0002], [0020] and [0094].  The central composition of the glass-based article includes lithium.  See Figure 24.
The glass based article has a stress profile with a spike at the surface and a knee at 5-15 µm (i.e., greater than 3 µm) corresponding to claim 1, subparagraph (a).  See paragraph [0244].  The glass based particle also has a spike (i.e., first compressive stress) of greater than 600 MPa and a knee stress, CSk of greater than 125 MPa corresponding to claim 1, subparagraph (b).  See paragraphs [0244] and [0264] and Figures 23 and 36.  Lastly, Gross et al. teaches a glass-based article that has a lithium ion content that varies throughout the thickness; and the glass based 
Gross et al. fails to disclose that the glass-article/glass ceramic contains greater than 20 wt% crystalline phase at the center.
Beall et al. discloses a lithium aluminosilicate glass ceramic composition containing 20 to 70 wt% petalite crystalline phase and 20 to 60 wt% lithium silicate such as lithium disilicate.  See paragraphs [0150]-[0151].  The glass ceramic may be chemically strengthened and offers a high mechanical strength and fracture resistance.  See the abstract.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have employed the glass ceramic of Beall et al. as the glass ceramic article composition of Gross et al. because the glass ceramic of Beall et al. offers a high mechanical strength and fracture resistance.  
As to claims 2 and 8, Gross et al. teaches a glass-based article that has a lithium ion content that is non-zero at the surface and varies throughout the thickness.  See paragraph [0008] and Figure 24.
As to claim 3, Gross et al. and Beall et al. do not disclose that the strengthened glass article has a vitreous surface layer or any variation in crystalline phase.
As to claim 4, Beall et al. discloses a lithium aluminosilicate glass ceramic composition containing 20 to 70 wt% petalite crystalline phase and 20 to 60 wt% lithium silicate such as lithium disilicate.  See paragraphs [0150]-[0151].  
As to claim 6, the glass composition suggested by Gross et al. has overlapping ranges with claim 6.  See paragraphs [0011]-[0018] of Beall et al.  Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
The stress profile characteristics recited in claim 7 can be found in paragraphs [0272]-[0277].
As to claim 9, Gross et al. discloses a glass article thickness of about 3 mm or less.  See the abstract.
As t claim 10, one of ordinary skill in the art would have expected that the glass ceramic of the combination of references would not change color when washed with water, which is encompassed by the claim limitations.
The limitations of claim 11 can be found in Gross et al. in paragraph [0102].

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 2017/0295657) in view of Beunet et al. (US 2015/0099124).
Gross et al. discloses a glass-based article having a first and second surface that define a thickness.  See the abstract.  The glass-based article is defined to include a glass ceramic and may be a lithium aluminosilicate.  See paragraphs [0002], [0020] and [0094].  The central composition of the glass-based article includes lithium.  See Figure 24.
The glass based article has a stress profile with a spike at the surface and a knee at 5-15 µm (i.e., greater than 3 µm) corresponding to claim 1, subparagraph (a).  See paragraph [0244].  The glass based particle also has a spike (i.e., first compressive stress) of greater than 600 MPa and a knee stress, CSk of greater than 125 MPa corresponding to claim 1, subparagraph (b).  See paragraphs [0244] and [0264] and Figures 23 and 36.  Lastly, Gross et al. teaches a glass-based article that has a lithium ion content that varies throughout the thickness; and the glass based article has a stress profile including a knee, and depth of compression of 0.1 to 0.25 t corresponding to claim 1, subparagraph (c).  See Figure 24 and paragraph [0279].
Gross et al. fails to disclose that the glass-article/glass ceramic contains greater than 20 wt% crystalline phase at the center. 
Beunet et al. discloses a lithium aluminosilicate glass ceramic composition containing greater than 20 wt% crystalline phase.  See the abstract and paragraphs [0015]-0028].  The glass ceramic may be chemically strengthened and is crack resistant.  See the title and abstract. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have employed the glass ceramic of Beunet et al. as the glass ceramic article composition of Gross et al. because the glass ceramic of Beunet et al. is crack resistant. 
As to claims 2 and 8, Gross et al. teaches a glass-based article that has a lithium ion content that is non-zero at the surface and varies throughout the thickness.  See paragraph [0008] and Figure 24.
As to claim 3, Gross et al. and Beunet et al. do not disclose that the strengthened glass article has a vitreous surface layer or any variation in crystalline phase.
As to claim 5, Beunet et al. discloses that the glass ceramic contains β-spodumene solid solution.  See the abstract. 
As to claim 6, the glass composition suggested by Beunet et al. has overlapping ranges with claim 6.  See paragraphs [0015]-[0028] of Beunet et al.  Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
The stress profile characteristics recited in claim 7 can be found in paragraph [0272]-[0277] of Gross et al.
As to claim 9, Gross et al. discloses a glass article thickness of about 3 mm or less.  See the abstract.
As t claim 10, one of ordinary skill in the art would have expected that the glass ceramic of the combination of references would not change color when washed with water, which is encompassed by the claim limitations.
The limitations of claim 11 can be found in Gross et al. in paragraph [0102].

Response to Arguments
Applicant's arguments filed 19 October 2021 have been fully considered but they are not persuasive. 
Applicants argue that there is no reasonable expectation of success that the ion exchange strengthening properties achieved by Gross et al. could be achieved in Beall et al.  This argument is not deemed persuasive.  Gross is presumed enabled, and broadly discloses that their invention is applicable to glass ceramic articles.  See paragraph [0002]. 
In arguing a reasonable expectation of success is lacking, applicants cite the present specification, where it states:  
The ion exchange process in glass-ceramics, which are multiphase materials with one or more crystalline phases and a residual glass phase, can be complex. Ion exchange can affect one or more of the crystalline phases in addition to the residual glass phase….
[I]nducing high stress [of glass-ceramic compositions] at moderate depths can be challenging when using a mixed K/Na salt bath. 

This evidence is balanced against plain language of Gross which teaches that the invention is applicable to glass ceramic articles.  The examiner concludes that it would have been reasonable to expect that the teachings of Gross could have been extended to Beall.
	Applicants argue that the present invention employs a different method of making the glass ceramic article as compared to teachings of Gross.   The argument is not deemed persuasive because they do not establish that the product taught by the combination of Gross and Beall would be different than the presently claimed product.
Applicants note paragraphs [0088]-[0090] of the present specification, which describe the difficulties in ion exchange strengthening a glass ceramic in method comparable to the Gross method.  However, the specification states, “[T]o create a spike in the near surface a very large diffusion time generally is needed.”  The examiner reads this to say that a process as in Gross works in lithium glass ceramics so long as longer diffusion times are employed.
Applicants argue that the ion exchange techniques related in Beall et al. would not result in a stress profile as presently claimed.  The examiner agrees, and asserts that it would have been obvious to have employed the process of Gross et al. with the articles of Beall et al.
As to claim 3, applicants argue that the combination of references would result in a vitreous surface layer.  However, attorney argument cannot take the place of evidence where evidence is necessary.  MPEP 2145 I.
In traversing the rejection of the claims over Gross et al. in view of Beunet et al., Applicants reiterate the same arguments that they made for Gross et al. in view of Beall et al.  For the same reasons as recited above by the examiner, the arguments are not deemed persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784